Citation Nr: 0814411	
Decision Date: 05/01/08    Archive Date: 05/12/08

DOCKET NO.  07-06 299A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida 


THE ISSUES

1. Entitlement to nonservice-connected pension. 

2. Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

3. Entitlement to service connection for bilateral hearing 
loss.

4. Entitlement to service connection for hepatitis C, claimed 
as secondary to exposure to herbicides.

5. Entitlement to service connection for atrial fibrillation, 
claimed as secondary to stress.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to 
August 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in November 
2005 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida.

The veteran testified at a personal hearing before the 
undersigned Veterans Law Judge, sitting at the RO in October 
2007.  A transcript of the hearing is associated with the 
claims file.

The issues of entitlement to nonservice-connected pension and 
service connection for PTSD and bilateral hearing loss are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

On October 16, 2007, prior to promulgation of a decision by 
the Board on the issues of entitlement to service connection 
for hepatitis C, claimed as secondary to herbicide exposure, 
and atrial fibrillation, claimed as secondary to stress, the 
veteran requested to withdraw his appeal on these issues.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the 
veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant or by his or her authorized representative.  38 
C.F.R. § 20.204.  The veteran has withdrawn the issues of 
entitlement to service connection for hepatitis C, claimed as 
secondary to herbicide exposure, and atrial fibrillation, 
claimed as secondary to stress; hence, there remain no 
allegations of errors of fact or law for appellate 
consideration for these issues.  Accordingly, the Board does 
not have jurisdiction to review the issues of entitlement to 
service connection for hepatitis C, claimed as secondary to 
herbicide exposure, and atrial fibrillation, claimed as 
secondary to stress.  These issues are, therefore, dismissed.


ORDER

The issue of entitlement to service connection for hepatitis 
C, claimed as secondary to exposure to herbicides is 
dismissed.

The issue of entitlement to service connection for atrial 
fibrillation, claimed as secondary to stress is dismissed.




REMAND

I. Service connection claims

The veteran contends that he suffers from PTSD as a result of 
combat experience in Vietnam, specifically his participation 
in "sniffer" missions and having his helicopter shot down 
five times and his camp overrun twice.  The Board finds that 
a remand is necessary to allow for attempted verification of 
the veteran's claimed stressors.

As for his service connection claim for bilateral hearing 
loss, the veteran has reported in-service noise exposure of 
gunfire, artillery fire, and bombs.  The Board determines 
that the claim must be remanded to afford the veteran a VA 
examination to determine the nature and etiology of any 
current hearing loss.

With regard to the veteran's claimed stressors, the Board 
finds that the veteran has provided enough detail about some 
of his stressors to allow VA to request stressor verification 
from the Joint Services Records Research Center (JSRRC, 
formerly CURR), and any other appropriate sources.  
Specifically, the veteran has reported that in January 1970, 
his helicopter was under fire and lost its tail rotor, and 
Sgt. J., the spotter, received a shrapnel wound and, 
consequently, the Purple Heart. 

He also reported that in January 1970 or February 1970, his 
unit's camps at Dak Pek and Ben Het were attacked and 
overrun.  Further, he has described going on "sniffer" 
missions between March 15, 1970 and April 15, 1970, around 
Dak Pek, Ben Het, and Dak Seang.  The periods of time 
reflected in these claims are of short enough duration for 
formation of an adequate request for a review of unit records 
for any reference to these incidents. 
As for the claim for bilateral hearing loss, the Board notes 
that the veteran has described several sources of in-service 
noise exposure, and that he is competent to describe that 
exposure.  See 38 C.F.R. § 3.159(a)(2); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Therefore, he should be 
afforded a VA examination to determine the nature and 
etiology of any hearing loss he has currently.

II. Nonservice-connected pension

On the issue of nonservice-connected pension, the veteran 
argues that he has been unable to work due to his physical 
and mental disabilities.  The Board finds that additional 
development of the record is necessary before further 
adjudication takes place. 

Nonservice-connected pension benefits are payable to a 
veteran who served for 90 days or more during a period of 
war, which is not in dispute here, and who is permanently and 
totally disabled due to nonservice-connected disabilities 
that are not the result of his or her own willful misconduct.  
38 U.S.C.A. § 1521 (West 2002); see also Dilles v. Brown, 5 
Vet. App. 88, 89-90 (1993).   If a veteran's combined level 
of disability is less than 100 percent, he or she must be 
unemployable by reason of disability.  38 C.F.R. §§ 3.321, 
3.340, 3.342 and Part 4 (2007); see also Brown (Clem) v. 
Derwinski, 2 Vet. App. 444, 446 (1992).

Disability evaluations are determined by the application of 
the VA schedule of ratings which is based on average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 38 
C.F.R. § 3.321(a), Part 4 (2007).  The basis of disability 
evaluations is the ability of the body as a whole, or of the 
psyche, or of a system or organ of the body to function under 
the ordinary conditions of daily life including employment.  
38 C.F.R. § 4.10 (2007).

In addition to assignment of appropriate rating evaluations 
for each disability, in pension cases, VA has the obligation 
to apply both the "average person" and "unemployability" 
tests, and, if the benefit may not be awarded under either of 
these tests, to make a determination as to whether there is 
entitlement to non service-connected disability pension on an 
extraschedular basis.  See Talley v. Derwinski, 2 Vet. App. 
282 (1992); Roberts v. Derwinski, 2 Vet. App. 387 (1992); and 
Brown v. Derwinski, 2 Vet. App. 444 (1992).

In the average person (or objective) test, total disability 
will be found to exist when there is present any impairment 
of mind or body which is sufficient to render it impossible 
for the average person to follow a substantially gainful 
occupation, provided that the impairment is reasonably 
certain to continue throughout the life of the disabled 
person.  38 U.S.C.A. § 1502(a)(1); 38 C.F.R. § 4.15

Under the unemployability (or subjective) test, where the 
veteran's disabilities meet the percentage requirements of 38 
C.F.R. § 4.16, and they are shown to be permanent in nature, 
a determination should be made whether such disabilities 
render him or her incapable of substantially gainful 
employment.  If so, the criteria for a grant of nonservice-
connected pension are met.  To meet the percentage 
requirements of 38 C.F.R. § 4.16, the veteran must suffer 
from one disability ratable at 60 percent or more, or two or 
more disabilities where one of the disabilities is ratable at 
40 percent or more, and the combined rating of all 
disabilities is 70 percent or more.

Finally, if the veteran does not meet either the average 
person or unemployability tests, a determination is required 
as to whether he or she should be granted entitlement to 
nonservice-connected disability pension on an extraschedular 
basis, pursuant to the provisions of 38 C.F.R. § 3.321(b)(2), 
on the basis that he or she is unemployable by virtue of age, 
occupational background or other related factors.  

The veteran is currently 60 years of age, and he has had 3 
years of college education.  A June 2003 private treatment 
record indicates that the veteran was a self-employed 
stockbroker.  In his May 2005 Income-Net Worth and Employment 
Statement, he indicated that his last employment had been in 
sales from November 2003 to July 2004.  He further indicated 
that had attempted and failed to obtain employment in home 
repair in February 2005.  At his hearing, he testified that 
he had not had any long-term gainful employment since 2001, 
and that his most recent work had been temporary part-time 
work, such as telephone sales.

The veteran is currently service-connected for tinnitus.  A 
review of his medical records also reveals a history of 
treatment for hepatitis C, atrial fibrillation, bilateral 
hearing loss, hypertension, PTSD, major depressive disorder, 
alcohol dependence, cannabis abuse, and polysubstance abuse.  
A January 2006 VA treatment record indicates that the veteran 
had been unable to maintain a full-time job, mostly due to 
his mental problems; however, this statement appears to be 
the veteran's subjective report, as opposed to a clinical 
conclusion.  Nevertheless, VA treatment records show that the 
veteran has considerable difficulty functioning in his daily 
life, as reflected by Global Assessment of Functioning scores 
of 50 and 52 noted in VA treatment records.  

At the same time, the Board notes that the veteran's 
treatment records reveal a continuing history of alcohol 
dependence and substance abuse.  For VA compensation and 
pension purposes, both drug and alcohol abuse as due to one's 
own willful misconduct are not considered disabilities.  See 
38 C.F.R. § 3.3 (2007).  Thus, the Board determines that the 
veteran should be afforded a VA psychiatric examination to 
determine the degree of impairment of the veteran's ability 
to maintain employment that is a result of his psychiatric 
disorders not of willful misconduct orgin, such as PTSD and 
major depressive disorder, as opposed to his alcohol and 
substance abuse disorders.  Further, should the veteran's 
compensable disabilities not meet the criteria for 
nonservice-connected pension under the average person or 
unemployability tests, given the veteran's age and recent 
occupational background, his claim for nonservice-connected 
pension should be given extraschedular consideration. 

Accordingly, these claims are REMANDED for the following 
action:

1.	Review the claims folder and summarize 
the veteran's claimed stressors.  Then, 
submit this summary and any other 
relevant information to JSRRC, and any 
other appropriate source, and request 
information verifying the occurrence of 
these alleged stressors.  All requests 
and responses, positive and negative, 
should be associated with the claims 
file.

2.	If, and only if, a claimed stressor is 
deemed verified by the RO/AMC, the 
veteran should be afforded a VA 
examination to determine the existence 
and etiology of any currently manifested 
PTSD.  The claims file should be made 
available to the examiner for review, 
and the report should reflect that such 
review occurred.  The examiner should 
perform all tests and evaluations deemed 
necessary.  The report should address 
the following question:

Is it at least as likely as not (50% or 
greater probability) that any currently 
manifested PTSD is a result of a 
verified in-service stressor?

The term "as likely as not" does not 
mean merely within the realm of medical 
possibility, but rather that the weight 
of medical evidence both for and 
against a conclusion is so evenly 
divided that it is as medically sound 
to find in favor of causation or 
aggravation as it is to find against 
it.

3.	Schedule the veteran for a VA 
examination to determine the existence 
and etiology of any current hearing 
loss.  The claims file should be made 
available to the examiner for review, 
and the report should reflect that such 
review occurred.  The report should 
also answer the following:

Is it at least as likely as not (50% or 
greater probability) that any current 
hearing loss was incurred or aggravated 
in service?

The term "as likely as not" does not 
mean merely within the realm of medical 
possibility, but rather that the weight 
of medical evidence both for and 
against a conclusion is so evenly 
divided that it is as medically sound 
to find in favor of causation or 
aggravation as it is to find against 
it.

4.	Schedule the veteran for a VA 
psychiatric examination to determine 
the nature and severity of any current 
psychiatric disorders, not of willful 
misconduct origin, and whether these 
disorders prevent the veteran from 
obtaining and retaining substantially 
gainful employment.  The claims file 
should be made available to the 
examiner for review, and the report 
should reflect that such review 
occurred.  The examiner should perform 
all tests and evaluations deemed 
necessary.

The examiner must conduct a detailed 
mental status examination.  The 
findings should be discussed in the 
context of the veteran's work history, 
and the effect, if any, of the 
veteran's psychiatric disorders on his 
social and industrial adaptability 
should be addressed.  The examiner 
should assign a Global Assessment of 
Functioning (GAF) score for each of the 
veteran's psychiatric disorders 
consistent with the American 
Psychiatric Association: Diagnostic and 
Statistical Manual of Mental Disorders, 
Fourth Edition (DSM-IV) and explain the 
significance of the score.  Finally, 
the examiner should clearly distinguish 
the impact on employability of any 
alcohol and substance abuse disorders 
from the impact of any other 
psychiatric disorders.  

The examiner must give a full 
description of any limitation of 
activity imposed by the veteran's 
psychiatric disorders, not of willful 
misconduct origin, and express an 
opinion as to the degree of 
interference with his ability to obtain 
and maintain gainful employment caused 
by these disorders.  The examiner is 
asked to opine as to what effect the 
disorder(s) found have on the veteran's 
ability to work, and state whether his 
disabling disorders are susceptible to 
improvement through appropriate 
treatment.

5.	The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with 
the claims file.  The veteran is to be 
advised that failure to report for a 
scheduled VA examination without good 
cause may have adverse effects on his 
claim.  38 C.F.R. § 3.655 (2007).

6.	If the veteran's disorders do not 
otherwise meet the criteria for an 
allowance of nonservice-connected 
pension under VA regulations, the 
veteran's claim should be considered 
for allowance on an extraschedular 
basis.  See 38 C.F.R. § 3.321(b)(2) 
(2007).

7.	After completing the above actions and 
any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
preceding paragraphs, the veteran's 
claims should be readjudicated, to 
include all evidence received since the 
January 2007 statement of the case.  
The veteran and his representative 
should then be issued a supplemental 
statement of the case.  An appropriate 
period of time should be allowed for 
response.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


